                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION




UNITED STATES OF AMERICA

V.                                            CR614-005

LATASHA S. W. CHARLES




                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Jack M. Downie having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied wdth, and no objections having been received;

      IT IS HEREBY ORDERED THAT Jack M. Downie be granted leave of

absence for the following periods: October 2, 2019 through October 3, 2019;

October 11, 2019 through October 14, 2019; November 8, 2019 through

November 9,2019; and December 10, 2019.

      This^          of September, 2019.



                                       j. rmmlftall,qhief judge
                                       UNITE^STATES DISTRICT COURT
                                       SOtrTHERN DISTRICT OF GEORGIA
